DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hale et al. (US 2005/0137356) as evidenced by Huda et al. (Ind. Eng. Chem. Res. 2005, 44, 5593-5601) and Sukset et al. (J Polym Environ (2011) 19:288–296).
Considering Claims 1, 4, and 6:  Hale et al. teaches a composition comprising 50 to 85% by weight of polylactic acid and 15 to about 50% by weight of an aliphatic-aromatic polyester having butanediol as the polyol component (R11 and R12 are butylene) and a mixture of diacids having 35 to 65 mole percent of terephthalic acid/aromatic acid and 35 to 65 mole percent of a diacid from aliphatic acids (¶0019-24).  The aliphatic aromatic polyester used in the examples contains 55 mole percent of the aromatic acid (¶0172).  Hale et al. teaches the composition as additionally comprising 10 to 30 weight percent of cellulose fibers (¶0149-152) and 0 to 30 weight percent of a processing aid that can be talc (¶0114).  Sukset et al. teaches that talc functions as nucleating agent (Abstract).

	Hale et al. teaches an amount of talc that overlaps with the claimed range of 1 to 10 weight percent.  Additionally, the processing aid is being used in the example at 5 weight percent (Table II and III).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art at the time of invention to have selected an amount of talc within the claimed range, and the motivation to do so would have been, as Hale et al. suggests, to provide good surface properties and flow to the composition.
Considering Claim 2:  Hale et al. teaches the polylactic acid as being a mixture of L-lactic acid and D-lactic acid (¶0097).
Considering Claim 3:  Hale et al. teaches the aliphatic acid as preferably being adipic acid (¶0061).
Considering Claim 5:  The heterocyclic aromatic compound is optional in the claim.  Further defining an optional component does not provide patentability to the claim.
Considering Claim 7:  Hale et al. teaches the aliphatic-aromatic polyester as being biodegradable (Abstract).  Hale et al. does not reference the claimed standard.  However, Hale et al. teaches a polymer with the same chemical structure as the instant claims.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.  
Considering Claim 9:  Hale et al. teaches the aspect ratio of the cellulose fiber as being greater than 10:1 (¶0151).
Considering Claim 10:  The polyester is optional in claim 1.  Further defining an optional component does not provide patentability to the claim.
Considering Claims 11 and 12:  Hale et al. teaches molded articles made from the composition (¶0163).  The molded articles are made by injection molding (¶0168).

Claims 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hale et al. (US 2005/0137356) as applied to claim 4 above, and further in view of Bastioli et al. (US 2011/0071238).
Considering Claim 5:  Hale et al. teaches the composition of claim 4 as shown above.
	Hale et al. does not teach the aromatic acid as being 2,5-furandicarboxylic acid.  However, Bastioli et al. teaches an aliphatic-aromatic polyester where the aromatic dicarboxylic acid is 2,5-furandicarboxylic acid (¶0011).  Hale et al. and Bastioli et al. are analogous art as they are concerned with the same field of endeavor, namely aliphatic-aromatic polyester compositions.  It would have been obvious to a person having ordinary skill in the art at the time of invention to have used 2,5-furandicarboxylic acid as the aromatic acid component of the polyester of Hale et al. as in Bastioli et al., and the motivation to do so would have been, as Bastioli et al. suggests, the 2,5-furandicarboxylic acid is obtainable from renewable sources (¶0011).

Claims 10 and 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hale et al. (US 2005/0137356) as applied to claim 11 above, and further in view of Chou et al. (US 2007/0259195).
Considering Claim 10:  Hale et al. teaches the composition of claim 1 as shown above.
	Hale et al. does not teach adding a polyester comprising units of 1,4-butylene succinate to the composition.  However, Chou et al. teaches adding 0.1 to 10 weight percent of a polybutylene succinate to a polylactic acid composition (¶0027; 0029) as a replacement for inorganic nucleating agents such as calcium carbonate or talc (¶0011).  Hale et al. and Chou et al. are analogous art as they are concerned with the same field of endeavor, namely polylactic acid compositions.  It would have been obvious to a person having ordinary skill in the art at the time of invention to have added the polybutylene succinate of Chou et al. to the composition of Hale et al. in place of the inorganic nucleating agents, and the motivation to do so would have been, as Chou et al. suggests, to improve the heat resistance of the composition (¶0065).
Considering Claims 13-19:  Hale et al. teaches the product of claim 11 as shown above.
Hale et al. does not teach annealing the products.  However, Chou et al. teaches crystallizing/annealing a polylactic acid composition at a temperature of 90 to 135 ºC degrees for a time of less than 2 minutes at a constant temperature (¶0040-43).  Chou et al. teaches that the crystallization can take place inside a mold/in a confined environment or outside the mold/in a non-.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,655,008. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 1, 8, 9, and 20:  Claim 1 of Patent ‘008 teaches article comprising a biodegradable polymeric composition for preparing articles having high heat deflection temperature comprising: i) 50-95% by weight, based on the sum of components i. and ii., of a polyester of lactic acid; ii) 5-50% by weight, based on the sum of components i. and ii., of at least one aliphatic-aromatic polyester (AAPE) comprising a dicarboxylic component and a dihydroxylic component which comprise the following structural units: -[--O--(R11)--O--C(O)--(R13)--C(O)--]- -[--O--(R12)--O--C(O)--(R14)--C(O)--]- wherein the dihydroxylic component comprises units --O--(R11)--O-- and --O--(R12)--O-- deriving from diols, wherein R11 and R12 are the same or different and are selected from the group consisting of C2-C14 alkylenes, C5-C10 cycloalkylenes, C2-C12 oxyalkylenes, heterocyclic groups and mixtures thereof, wherein the dicarboxylic component comprises units --C(O)--(R13)--C(O)-- deriving from aliphatic diacids and units --C(O)--(R14)--C(O)-- deriving from an aromatic diacids, wherein R13 is selected from the group consisting of C0-C20 alkylenes and their mixtures and the molar percentage of the units deriving from aromatic diacids is higher of 50% and lower than 70% of the dicarboxylic component; iii) 1-25% by weight, with respect to the total weight of the biodegradable polymer composition, of cellulose fibres having a length/diameter ratio <40; iv) 1-10% by weight, with respect to the total weight of the biodegradable polymer composition, of a nucleating agent, wherein the nucleating agent comprises a mixture of polyesters comprising repeating units of 1,4-butylene succinate and talc, said mixture comprising 10-95% by weight of said polyesters; the article having a percentage dimensional change (PDC) <1% for both its length and its width after annealing at 90.degree. C. for 5 minutes.
	Patent ‘008 teaches the amount of the aromatic acid in the aliphatic-aromatic polyester as being greater than 50 and lower than 70%.  The instant claims teach 40-50% of the aromatic acid.  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art 
Considering Claims 2-7 and 10-19:  Claims 2, 4-9, and 11-19 of Patent ‘008 correspond to instant claims 2-7 and 10-19.

Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Hale et al. does not teach adding talc as a nucleating agent is not persuasive.  Sukset et al. teaches that talc functions as nucleating agent (Abstract).  Further, "[p]roducts of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. The talc of Hale et al. would function as a nucleating agent regardless of the purpose described in Hale et al.
The inorganic processing aid that can be talc is added to the composition in an overlapping amount as the instant claims, and is added to a composition having the claimed components in the claimed configuration.  As such, there is no expectation that the talc would function differently in the composition of Hale et al. than in the instant claimed composition.  The disclosure of US Pat. 7,491,382 is not germane to the instant composition as it is from a non-analogous art and discussed compounds of a different chemical structure.
B)  The applicant’s argument that Huda et al. teaches away from the inclusion of cellulose fibers in a polylactic acid composition is not persuasive.  Huda et al. reports the effects of the inclusion of cellulose fibers into the polylactic acid, with some properties improving and some decreasing.  Huda et al. concludes that:
“These findings illustrate that RNCF possesses good thermal properties, compares favorably with talc filler in mechanical properties, and could be a good alternative reinforcement fiber for biopolymer composites.” (Abstract).  This is far from a clear teaching away from the use of cellulose fibers, and in fact indicates a preference for the inclusion of cellulose fibers due to the good thermal 
C)  The applicant’s argument that there is no reasonable expectation of success in preparing the claimed composition is not persuasive.  All the claimed components are disclosed in Hale et al., with overlapping amounts of each component claimed.  As such, a person having ordinary skill in the art would have a reasonable expectation of success in preparing the claimed composition, as a person having ordinary skill in the art would merely be following the teachings of Hale et al., which contains an enabling disclosure.
D)  The applicant’s argument of unexpected results is not persuasive.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP § 716.02(d).  The data is directed towards a small subset of compositions within the scope the claim, namely those having 70 weight percent PLA, 15 weight percent of a specific AAPE, 3 weight percent of nucleating agent and 10 weight percent of cellulose fiber.  The original specification allows for much broader ranges of the components.  It is not clear from the data if the result would be maintained for all the amounts claimed.  
Hale et al. teaches a variety of compositions having different amounts of the two polyesters, and shows stable heat properties over the entirety of the claimed range (Table III).  Therefore, there a reasonable expectation that the effect would occur over the entire range of the polyesters claimed.  However, the data shows dramatically different results for the compositions having the 0 percent of the nucleating agent and 10 weight percent of the fibers than those having 3 weight percent of the nucleating agent and 10 weight percent of fibers.  Similarly the data shows dramatically different results for the compositions having 0 weight percent of cellulose fibers and 3 weight percent of nucleating agent and those having 10 weight percent of the cellulose fibers and 3 weight percent of nucleating agent.  The instant claims allow for the ranges of the cellulose fibers and nucleating agent to go as low as one percent.  These end points are much closer to the examples having zero percent than those labeled as inventive in the original specification and declaration.  
There is no reason provided by the applicant to establish that the low end of the claimed range would be sufficient to provide the synergistic result and would not function more like the In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).  See MPEP § 716.02(d).  The data presented by the applicant has only a single data point and thus is incapable of establishing any trends
Claim 20, newly presented, is directed towards a more narrow range, and thus is commensurate in scope with the data.  As  such, claim 20 has not been rejected based on Hale et al.  However, the claim is rejected under obviousness type double patenting as discussed above.
E)  The applicant’s argument that Bastioli et al. does nto teach the improved properties shown in Tables 6, 7, and 8 is not persuasive.  The data of Tables 6, 7, and 8 is not germane to claim 5, as none of the example that form the basis for these tables uses 2,5-furandicarboxylic acid and thus are outside the scope of claim 5.
It would have been obvious to a person having ordinary skill in the art at the time of invention to have used 2,5-furandicarboxylic acid as the aromatic acid component of the polyester of Hale et al. as in Bastioli et al., and the motivation to do so would have been, as Bastioli et al. suggests, the 2,5-furandicarboxylic acid is obtainable from renewable sources (¶0011).
F)  The applicant’s argument that claim 10 further limits the aliphatic-aromatic polyester is not persuasive.  Claim 10 further limits “the polyester comprising repeating units of 1,4-butylene succinate”, which is component iv of claim 1, i.e. the nucleating agent.  Component iv of claim 1 is “a nucleating agent selected from polyesters comprising repeating units of 1,4- butylene succinate, talc and mixtures thereof”.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/            Primary Examiner, Art Unit 1767